Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of October 14, 2015,
by HCII-1131 PAPILLION PARKWAY, LLC, a Delaware limited liability company
(“Joining Party”), and delivered to KeyBank National Association, as Agent,
pursuant to §5.5 of that certain First Amended and Restated Credit Agreement
dated as of December 17, 2014, as from time to time in effect (the “Credit
Agreement”), by and among Carter Validus Operating Partnership II, LP (the
“Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

RECITALS

A.          Joining Party is required, pursuant to §5.5 of the Credit Agreement,
to become an additional Subsidiary Guarantor under the Guaranty, the Indemnity
Agreement and the Contribution Agreement.

B.          Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1.          Joinder.    By this Joinder Agreement, Joining Party hereby becomes
a “Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a “Subsidiary Guarantor” under the
Contribution Agreement. Joining Party agrees that Joining Party is and shall be
bound by, and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a “Subsidiary Guarantor” and a
“Guarantor” under the Credit Agreement, the Guaranty, the Indemnity Agreement,
the other Loan Documents and the Contribution Agreement.

2.          Representations and Warranties of Joining Party.    Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to Agent on or prior to
the date hereof and approved by the Agent in writing (which disclosures shall be
deemed to amend the Schedules and other disclosures delivered as contemplated in
the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents applicable to a “Guarantor” or
“Subsidiary Guarantor” are true and correct in all material respects as applied
to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of the
Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Guarantors apply to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Guarantor.

3.          Joint and Several.    Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the Indemnity
Agreement heretofore delivered to the



--------------------------------------------------------------------------------

Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty, the Contribution
Agreement and the Indemnity Agreement to confirm such obligation.

4.          Further Assurances.    Joining Party agrees to execute and deliver
such other instruments and documents and take such other action, as the Agent
may reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5.          GOVERNING LAW.    THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

6.          Counterparts.    This Joinder Agreement may be executed in any
number of counterparts which shall together constitute but one and the same
agreement.

7.          Effective Date.    The effective date (the “Effective Date”) of this
Joinder Agreement is October 14, 2015.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

“JOINING PARTY”

 

HCII-1131 PAPILLION PARKWAY, LLC, a Delaware

limited liability company

 

By:

 

Carter Validus Operating Partnership II, LP, a
Delaware limited partnership, its sole member

   

By:

 

Carter Validus Mission Critical REIT II, Inc.,

a Maryland corporation, its General Partner

     

By: /s/ John E. Carter

     

Name:    John E. Carter

     

Title:      Chief Executive Officer

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By: /s/ Kristin Centracchio

Name: Kristin Centracchio

Its: Vice President

[Signature Page to Joinder Agreement]